DETAILED ACTION
1.	Claims 1-19 of U.S. Application 17/318636 filed on May 12, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on May 12, 2021 and August 31, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
4.	The disclosure is objected to because of the following informalities: 
Specification paragraph 52, recites “inner legs 88” however figure 8 shows element 88 as outer legs.  The examiner recommends – outer legs 88 --.
Specification paragraph 52 recites “outer axial legs 82” however figure 8 shows element 82 as inner legs.  The examiner recommends – inner axial legs 82 --.
Appropriate correction is required.
Claim Objections
5.	Claim 12 is objected to because of the following informalities:  
Claim 12, line 1, “The electric machine of claim10” should -- The electric machine of claim 10 --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the phase connections" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 12 nor claim 10 from which claim 14 depends previously mentions “phase connections.”
Claim 16 recites the limitation "the phase connections" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 12 nor claim 10 from which claim 16 depends previously mentions “phase connections.”
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goto et al (Goto) (U.S. PGPub No. 20210359568).
Regarding claim 17, Goto teaches (see figs. 1-6 below) an electric machine (title, Abstract) comprising: a stator assembly (3) including a core (6) with windings (7) (¶ 38), 
the windings (7) comprising a plurality of winding paths wound on the core (6), the windings (7) further comprising inner leads (31) and outer leads (32) extending from one end of the stator assembly (3) with a semi-cylindrical space defined between the inner leads (31) and the outer leads (32) (¶ 41 to ¶ 47); and 
a bus bar assembly (40) connected to the windings (7), the bus bar assembly including a plurality of connections (41-44) extending within the semi-cylindrical space between the inner leads (31) and the outer leads (32), each of the connections (41-44) including a circumferential portion positioned between the inner leads (31) and the outer leads (32) (figs. 3 and 6; ¶ 48; ¶ 49; ¶ 72; ¶ 52 to ¶ 61).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Nakamura et al (Nakamura) (U.S. PGPub No. 20170237310).
Regarding claim 1, Goto teaches (see figs. 1-6 below) an electric machine (title, Abstract) comprising: a stator assembly (3) including a core (6) with windings (7) positioned on the core (6) (¶ 38), 
the windings (7) including in-slot portions (13), end turns (15), and leads (30) (¶ 41 to ¶ 46), 
wherein each in-slot portion (13) is positioned in one of the slots of the core (6) (¶ 41), 
each of the end turns extends (15) between two of the in-slot portions (13), and each of the leads (30) extends from one of the in-slot portions (13) at one end of the core (6) with the leads extending axially outward past the end turns (15), the leads (30) including a plurality of inner leads (31) extending from conductors in an inner layer of the slots and outer leads (32) extending from conductors in an outer layer of the slots, the inner leads (31) and the outer leads (32) defining a semi-cylindrical space (¶ 41 to ¶ 47); and 
a bus bar assembly (40) connected to the leads (30), and a plurality of phase leads (42, 43, 44), and wherein each of the phase leads (42, 43, 44) connects at least one of the inner leads (31) to at least one of the outer leads (32) (figs. 3 and 6; ¶ 48; ¶ 49; ¶ 72; ¶ 56; ¶ 59 to ¶ 61).

    PNG
    media_image1.png
    444
    1090
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    602
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    488
    535
    media_image3.png
    Greyscale

Goto does not explicitly teach the bus bar assembly including a plurality of series connections, wherein each of the series connections connects one of the inner leads to one of the outer leads within the semi-cylindrical space.
However, Nakamura teaches (see fig. 19 and 20 below) the bus bar assembly including a plurality of series connections (30A), wherein each of the series connections (30A) connects one of the inner leads (10h) to one of the outer leads (10i) within the semi-cylindrical space (¶ 86 to ¶ 88; ¶ 54 to ¶ 56; Abstract) in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).

    PNG
    media_image4.png
    312
    663
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goto and provide the bus bar assembly including a plurality of series connections, wherein each of the series connections connects one of the inner leads to one of the outer leads within the semi-cylindrical space as taught by Nakamura in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Regarding claim 2/1, Goto in view of Nakamura teaches the device of claim 1, Goto further teaches (see figs. 1-3 and 6 above and fig. 5 below) each of the phase leads (42, 43, 44) includes a terminal portion (8a, 8b, 8c) positioned radially outward from the semi-cylindrical space (fig. 6; ¶ 56), 
an outer lead portion (42a, 42b, 43a, 43b, 44a, 44b) connected to an associated at least one outer lead (32) (¶ 72; ¶ 62), and 
an inner lead portion (42c, 42d, 43c, 43d, 44c, 44d) extending into the semi-cylindrical space and connected to an associated at least one inner lead (31) (¶ 72; ¶ 59).

    PNG
    media_image5.png
    492
    508
    media_image5.png
    Greyscale

Regarding claim 3/2/1, Goto in view of Nakamura teaches the device of claim 2, Goto further teaches (see figs. 1-3, 5 and 6 above and fig. 4 below) the outer lead portion (42a, 42b, 43a, 43b, 44a, 44b) of each phase lead (42, 43, 44) is connected to a radially outward side of the associated outer lead (32), and wherein the inner lead portion (42c, 42d, 43c, 43d, 44c, 44d) of each phase lead (42, 43, 44) is connected to a radially outward side of the associated inner lead (31) (¶ 72; ¶ 59; ¶ 62).

    PNG
    media_image6.png
    602
    635
    media_image6.png
    Greyscale


Regarding claim 4/1, Goto in view of Nakamura teaches the device of claim 1 but does not explicitly teach each series connection includes an outer axial leg aligned with one of the outer leads, an outer bend, circumferential portion, a radial portion, an inner bend, and an inner axial leg aligned with one of the inner leads.
However, Nakamura further teaches (see figs. 19 and 20 above) each series connection (30A) includes an outer axial leg (32) aligned with one of the outer leads (10i), an outer bend, circumferential portion (31A), a radial portion (between 32 and 31A), an inner bend, and an inner axial leg (other 32) aligned with one of the inner leads (10h) (¶ 86 to ¶ 88) in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goto in view of Nakamura and provide each series connection includes an outer axial leg aligned with one of the outer leads, an outer bend, circumferential portion, a radial portion, an inner bend, and an inner axial leg aligned with one of the inner leads as further taught by Nakamura in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Regarding claim 5/1, Goto in view of Nakamura teaches the device of claim 1 but does not explicitly teach each of a plurality of the series connections connects one of the inner leads to a directly opposite outer lead in a radial direction.
However, Nakamura further teaches (see figs. 19 and 20 above) each of a plurality of the series connections (30A) connects one of the inner leads (10h) to a directly opposite outer lead (10i) in a radial direction (¶ 86 to ¶ 88) in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goto in view of Nakamura and provide each of a plurality of the series connections connects one of the inner leads to a directly opposite outer lead in a radial direction as further taught by Nakamura in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Regarding claim 6/1, Goto in view of Nakamura teaches the device of claim 1, Goto further teaches (see figs. 1-6 above) at least one neutral connection (41), wherein the at least one neutral connection (41) connects a plurality of the inner leads (31) to a plurality of outer leads (32) within the semi-cylindrical space and the at least one neutral connection (41) includes a circumferentially extending plate (see annotated fig. 5 above), a plurality of outer legs (41a-f) aligned with the outer leads (32), and a plurality of inner legs (41g, 41h, 41i, 41k, 41m, 41n) aligned with the inner leads (31) (¶ 51; ¶ 52; ¶ 72; ¶ 61; ¶ 58).
Regarding claim 7/1, Goto in view of Nakamura teaches the device of claim 1, Goto further teaches (see figs. 1-6 above) the bus bar assembly (40) spans about 90 degrees in a circumferential direction around the core (6) (fig. 3; ¶ 48).
Regarding claim 8/1, Goto in view of Nakamura teaches the device of claim 1, Goto further teaches (see figs. 1-6 above) the windings (7) define multiple winding phases, each winding phase includes multiple parallel paths, each parallel path includes a first portion that winds around the core (7) for a first revolution and a second portion that winds around the core for a second revolution (¶ 44; ¶ 45; ¶ 85 to ¶ 88). 
Goto in view of Nakamura does not explicitly teach each series connection connects the first portion to the second portion of one of the multiple parallel paths.
However, Nakamura further teaches (see figs. 19 and 20 above) each series connection connects the first portion (U11 or U12) to the second portion (U22, U22) of one of the multiple parallel paths (¶ 72) in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goto in view of Nakamura and provide each series connection connects the first portion to the second portion of one of the multiple parallel paths as further taught by Nakamura in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Regarding claim 9/8/1, Goto in view of Nakamura teaches the device of claim 8 but does not explicitly teach the winding is defined by three phases and three slots per pole per phase.
However, Nakamura further teaches the winding is defined by three phases and three slots per pole per phase (¶ 96) in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goto in view of Nakamura and provide the winding is defined by three phases and three slots per pole per phase as further taught by Nakamura in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Regarding claim 10, Goto teaches (see figs. 1-6 above) an electric machine (title, Abstract) comprising: a stator assembly (3) including a core (6) with windings (7) positioned on the core (6) (¶ 38), 
the windings (7) including inner leads (31) and outer leads (32) extending from one end of the stator assembly (3) (¶ 41 to ¶ 47); and 
a bus bar assembly (40) connected to the inner leads (31) and the outer leads (32) (figs. 3 and 6; ¶ 48; ¶ 49; ¶ 72; ¶ 59 to ¶ 61).
Goto does not explicitly teach the bus bar assembly including a plurality of series connections, each of the series connections including a first end connected to an inner side of one of the outer leads and a second end connected to an outer side of one of the inner leads.
However, Nakamura teaches (see figs. 19 and 20 above) the bus bar assembly including a plurality of series connections (30A), each of the series connections (30a) including a first end connected to an inner side of one of the outer leads (10i) and a second end connected to an outer side of one of the inner leads (10h) (¶ 86 to ¶ 88; ¶ 54 to ¶ 56; Abstract) in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goto and provide the bus bar assembly including a plurality of series connections, each of the series connections including a first end connected to an inner side of one of the outer leads and a second end connected to an outer side of one of the inner leads as taught by Nakamura in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Regarding claim 11/10, Goto in view of Nakamura teaches the device of claim 10, Goto further teaches (see figs. 1-6 above) the inner leads (31) and the outer leads (32) define a semi-cylindrical space (figs. 3 and 6; ¶ 46 to ¶ 48).
Goto in view of Nakamura do not explicitly teach each of the series connections is positioned within the semi-cylindrical space. 
However, Nakamura further teaches (see figs. 19 and 20 above) each of the series connections (30A) is positioned within the semi-cylindrical space (¶ 86 to ¶ 88; ¶ 54 to ¶ 56; Abstract) in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goto in view of Nakamura and provide each of the series connections is positioned within the semi-cylindrical space as further taught by Nakamura in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Regarding claim 12/10, Goto in view of Nakamura teaches the device of claim 10, Goto further teaches (see figs. 1-6 above) the bus bar assembly (40) further including at least one neutral connection (41), the at least one neutral connection (41) including a plurality of outer legs (41a-f) connected to an inner side of a plurality of the outer leads (32) and a plurality of inner legs (41g, 41h, 41i, 41k, 41m, 41n) connected to an outer side of a plurality of the inner leads (31) (¶ 51; ¶ 52; ¶ 72; ¶ 61; ¶ 58).
Regarding claim 13/11/10, Goto in view of Nakamura teaches the device of claim 10, Goto further teaches (see figs. 1-6 above) the bus bar assembly (40) further including a plurality of phase connections (42, 43, 44), each of the phase connections (42, 43, 44) connected to at least one of the inner leads (31) to at least one of the outer leads (32) (figs. 3 and 6; ¶ 48; ¶ 49; ¶ 72; ¶ 56; ¶ 59 to ¶ 61).
Regarding claim 14/12/10, Goto in view of Nakamura teaches the device of claim 12, Goto further teaches (see figs. 1-6 above) each of the phase connections (42, 43, 44) includes a first leg (42a, 42b, 43a, 43b, 44a, 44b) connected to an outer side of one of the outer leads (32) and a second leg (42c, 42d, 43c, 43d, 44c, 44d) connected to an outer side of one of the inner leads (31) (¶ 72; ¶ 62; ¶ 59).
Regarding claim 15/13/11/10, Goto in view of Nakamura teaches the device of claim 13, Goto further teaches (see figs. 1-6 above) each of the phase connections (42, 43, 44) includes a central portion (42g, 43g, 44g) that connects the first leg (42a, 42b, 43a, 43b, 44a, 44b) to the second leg (42c, 42d, 43c, 43d, 44c, 44d), the central portion (see annotated fig. 5 above) extending in a circumferential direction between the inner leads (31) and the outer leads (32) (¶ 72; ¶ 74; ¶ 75; ¶ 62; ¶ 59).
Regarding claim 16/12/10, Goto in view of Nakamura teaches the device of claim 12, Goto further teaches (see figs. 1-6 above) each of the phase connections (42, 43, 44) includes a central portion (42g, 43g, 44g) that connects the first leg (42a, 42b, 43a, 43b, 44a, 44b) to the second leg (42c, 42d, 43c, 43d, 44c, 44d), the central portion (see annotated fig. 5 above) extending in a circumferential direction radially outward from the outer leads (32) (fig. 8; ¶ 72; ¶ 74; ¶ 75; ¶ 62; ¶ 59).
Regarding claim 18/17, Goto teaches (see figs. 1-6 above) the connections (41-44) include a neutral connection (41), and a plurality of phase connections (42-44) (figs. 3 and 6; ¶ 48; ¶ 49; ¶ 72; ¶ 59 to ¶ 61).
Goto does not explicitly teach a plurality of series connections.
However, Nakamura teaches (see figs. 19 and 20 above) a plurality of series connections (30A) (¶ 86 to ¶ 88; ¶ 54 to ¶ 56; Abstract) in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goto and provide a plurality of series connections as taught by Nakamura in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Regarding claim 19/18/17, Goto teaches (see figs. 1-6 above) the plurality of series connections and the neutral connection (41) resides entirely within the semi-cylindrical space (figs. 3 and 6; ¶ 52; ¶ 55; ¶ 57).
Goto does not explicitly teach the plurality of series connections resides entirely within the semi-cylindrical space.
However, Nakamura teaches (see figs. 19 and 20 above) the plurality of series connections (30A) resides entirely within the semi-cylindrical space (¶ 86 to ¶ 88; ¶ 54 to ¶ 56; Abstract) in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goto and provide the plurality of series connections resides entirely within the semi-cylindrical space as taught by Nakamura in order to improve productivity by facilitating joining work, and that also enables reductions in size by reducing coil end height (Nakamura, ¶ 5).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Dang (U.S. PGPub No. 20180097416) teaches a bus bar unit for providing three phases of electric current to the windings of the stator of an electric machine while structured to have a compact footprint for fitting within the enclosure of the electric machine. Each winding can have a phase lead end and a neutral end extending above one face of the stator. The bus bar unit can include three phase lead bus bars and a neutral bus bar each having a planar branch with legs extending from the planar branch, each leg having a slot at an end thereof for electrically coupling with either the phase lead or the neutral end of one or more of the windings. The planar branches can be stacked such that they overlap from a top-down perspective but are spaced apart from a side perspective.
Shimizu (U.S. PGPub No. 20090127948) teaches a rotating electric machine includes a neutral conductor connection device arranged on the axial first side end of a stator core. The neutral conductor connection device comprises a conductive plate and a resin molding arranged on the conductive plate so as to mold part of the conductive plate. Multiple lead wires, arranged on the neutral point side of a star connection, are connected by the conductive plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834